DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks and a copy of a Declaration filed in the parent Application No. 15/174,267 filed on 01/04/22 and an IDS filed on 10/11/21. Claims 38, 40, 42-44 and 46 have been amended, no claims have been cancelled and no new claims have been added. Accordingly, claims 38-55, 59-62 remain pending in the Application. Claims 38-44 and 46-49 are under examination on the merits. Claims 45, 50-55 and 59-62 remain withdrawn. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "wherein solvent is added…" in the self-assembled xerogel of claim 38.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 provides no support for a solvent. 
Additionally, claim 40 is indefinite for reciting “wherein solvent is added”. This should be either -a solvent- or -the solvent-, if it was previously recited in claim 38. 
 Claims 41-42 recites the limitation "the hydrophobic and the hydrophilic portions of the gelator" in the xerogel of claim 38.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 provides no support for a hydrophobic or hydrophilic portion.  
Claim 42 recites the limitation "wherein organic solvent is added…" in the self-assembled xerogel of claim 38.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 provides no support for an organic solvent. 
Additionally, claim 42 is indefinite for reciting “wherein organic solvent is added”. This should be either -an organic solvent- or -the organic solvent-, if it was previously recited in claim 38. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 38-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 16-17 and 23 of U.S. Patent No. 9,974,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular weight of 2,500 or less, and (ii) one or more agents, wherein the one or more enzyme-cleavable amphiphilic gelators are self-assembled in the form of lamellae of gelator molecules, and the self-assembled gel comprises nanostructures comprising the lamellae and encapsulating the one or more agents.
Reference claim 1 is also drawn to a self-assembled gel composition comprising an enzyme-cleavable amphiphilic gelator having a molecular weight of 2,500 or less, and one or more agents. 
The differences is that examined claims are drawn to a xerogel while reference claim 1 is not specific and encompasses xerogel. Reference claims 12 and 13, for example state that the solvent is removed. 
In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 
s 38-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,962,339 in view of Pal et al (Polymeric Hydrogels: Characterization and Biomedical Applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Pal et al.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular weight of 2,500 or less, and (ii) one or more agents, wherein the one or more enzyme-cleavable amphiphilic gelators are self-assembled in the form of lamellae of gelator molecules, and the self-assembled gel comprises nanostructures comprising the lamellae and encapsulating the one or more agents.
Reference claim 1 is also drawn to a self-assembled organo or hydrogel composition comprising one or more low molecular weight amphiphilic gelators having a molecular weight of less than 2,500 Da and one or more aggregation decreasing agents selected from the group consisting of sterols, phospholipids, and a combination thereof, wherein the gelators and the aggregation decreasing agents co-assemble into hydrogel or organo-gel comprising nanostructures, wherein the aggregation decreasing agent is at least 15 mole % of the composition. 
The difference is that examined claims are drawn to a xerogel while reference claims are drawn to an organogel or hydrogel. However, it would have been obvious to one of ordinary skill in the art to have alternatively made the reference composition in a xerogel form in view of Pal et al’s teaching. Pal et al teach that hydrogels and xerogels 
In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 

Claims 38-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,300,023 in view of Pal et al (Polymeric Hydrogels: Characterization and Biomedical Applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Pal et al.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular weight of 2,500 or less, and (ii) one or more agents, wherein the one or more enzyme-cleavable amphiphilic gelators are self-assembled in the form of lamellae of gelator molecules, and the self-assembled gel comprises nanostructures comprising the lamellae and encapsulating the one or more agents.
Reference claim 1 is also drawn to a self-assembled organo or hydrogel composition comprising one or more low molecular weight amphiphilic gelators having a molecular weight of less than 2,500 Da and one or more stabilizing agents, wherein the gelators and the stabilizing agents co-assemble into hydrogel or organo-gel comprising nanostructures, or the gelators assemble into hydrogel or organo-gel comprising 
The difference is that examined claims are drawn to a xerogel while reference claims are drawn to an organogel or hydrogel. However, it would have been obvious to one of ordinary skill in the art to have alternatively made the reference composition in a xerogel form in view of Pal et al’s teaching. Pal et al teach that hydrogels and xerogels are both effective drug delivery systems. Accordingly, one of ordinary skill in the art would have been motivated to have substituted one system for another with a reasonable expectation of success. 
In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 

Claims 38-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular weight of 2,500 or less, and (ii) one or more agents, wherein the one or more enzyme-cleavable amphiphilic gelators are self-assembled in the form of lamellae of gelator 
Reference claim 1 is also drawn to a gel composition which can adhere to cartilage tissue, the gel composition comprising an amphiphilic gelator having a molecular weight of less than 2,500 Da and a cationic agent, wherein the gelator is an enzyme-cleavable, generally recognized as safe (GRAS) compound selected from the group consisting of ascorbyl alkanoate, sorbitan alkanoate, triglycerol monoalkanoate, sucrose alkanoate, glycocholic acid, retinyl acetate, and alpha-tocopherol acetate, and combinations thereof.
The difference is that examined claims are drawn to a xerogel while reference claim 1 is not specific and encompasses xerogel. Accordingly, one of ordinary skill in the art would have been motivated to have selected xerogel as the gel system of the reference claims with a reasonable expectation of success. 
In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 

Claims 38-44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,020,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, examined Claim 1 is drawn to a self-assembled xerogel gel comprising: (i) one or more enzyme-cleavable amphiphilic gelators having a molecular 
Reference claim 1 is drawn to a self-assembled organogel comprising one or more gelators, wherein the one or more gelators are selected from ascorbyl palmitate, triglycerol monostearate, sucrose palmitate, alpha tocopherol acetate, cholesterol, lysophosphatidylcholine, sorbitan monostearate, retinyl acetate, retinyl palmitate, or mixtures thereof; and one or more organic solvents, and one or more organic co-solvents, wherein the gel is treated to remove all but a residue of organic solvent.
The difference is that examined claims are drawn to a xerogel while reference claims are drawn to an organogel wherein the organic solvent is essentially removed. 
It is noted that the Speciation of Patent No. 11,020,410 discloses that “Dry formulations contain lyophilized self-assembled gel compositions where solvent is removed, resulting in xerogels”. Accordingly, the reference claims are also drawn to a xerogel. 
 In other words, essentially the two self-assembled gel compositions are to the same composition or so similar that they are not patentably distinguishable. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/22, with respect to rejection of claims under obviousness over prior art have been fully considered and are persuasive.  The said rejection has been withdrawn. 
Applicant’s arguments regarding the obviousness type double patenting rejection of claims over Patent Application No. 15/213,055, are persuasive and this rejection has been withdrawn. 
Regarding the obviousness type double patenting rejection of claims over Patent No. 9,974,859, Applicant made no argument and stated that filing of a terminal disclaimer will be considered once the claims have been otherwise determined to be allowable. 
A request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  
Regarding the obviousness type double patenting rejection of claims over Patent No. 9,962,339, Applicant argues that there are significant differences between these 
The above arguments are not persuasive. Firstly, the examined claims include the open transitional phrase of “comprising” which allows for the inclusion of unrecited compounds such as stabilizing agents. 2- examined claims require one or more agents, which encompasses stabilizing agents. 
Regarding the obviousness type double patenting rejection of claims over Patent No. 10,300,023, Applicant argues that there are significant differences between these claims and those of the present application. The said differences include reference claims requiring one or more stabilizing agents (See Remarks, page 11). 
The above arguments are not persuasive. Firstly, the examined claims include the open transitional phrase of “comprising” which allows for the inclusion of unrecited compounds such as stabilizing agents. 2- examined claims require one or more agents, which encompasses stabilizing agents. 
Regarding the obviousness type double patenting rejection of claims over Patent No. 10,568,840, Applicant argues that there are significant differences between these claims and those of the present application. The said differences include reference claims requiring a cationic agent (See Remarks, page 11-12). 
The above arguments are not persuasive. Firstly, the examined claims include the open transitional phrase of “comprising” which allows for the inclusion of unrecited compounds such as stabilizing agents. 2- examined claims require one or more agents, which encompasses cationic agents. 

The above arguments are not persuasive. The examined claims are drawn to a xerogel which is then changed to a hydrogel or organogel. As such one of ordinary skill in the art will prepare the xerogel of examined claims and then change it to an organogel, which is the same as the organogel of the reference claims.  
Claims 38-44 and 46-49 are rejected. Claims 45, 50-55 and 59-62 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616